Citation Nr: 0425579	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  00-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia 
with degenerative joint disease of the right knee, currently 
10 percent disabling.

2.  Entitlement to an increased rating for chondromalacia 
with degenerative joint disease of the left knee, currently 
10 percent disabling.

3.  Entitlement to service connection for peptic ulcer 
disease, claimed as secondary to service-connected bilateral 
knee disabilities. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 1999 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The Board observes that in June 2004 the veteran submitted a 
claim of entitlement to service connection for depression as 
secondary to his bilateral knee disabilities, and, for 
gastroesophageal reflux disease (GERD) as secondary to his 
bilateral knee disabilities.  Such claims are referred to the 
RO for appropriate action.

These issues are REMANDED to the RO via the Appeals 
Management Center, in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


REMAND

The veteran is service-connected for chondromalacia with 
degenerative joint disease of the right and left knees, each 
currently evaluated as 10 percent disabling.  He claims that 
he is entitled to a 20 percent evaluation for each knee as he 
has instability, swelling, stiffness, limited mobility, and 
weakness bilaterally.  The veteran also states that he must 
wear a brace on his right knee.  Additionally, the veteran is 
claiming entitlement to service connection for peptic ulcer 
disease as secondary to the medication he takes for his 
bilateral knee disabilities.  He contends that he has nausea 
and vomiting as often as once a week and stomach pain located 
at the upper abdomen close to the chest.  The veteran alleges 
that his stomach ulcer was caused by the pain medication, 
specifically non-steroidal anti-inflammatory drugs, he has 
taken over the years for his service-connected bilateral knee 
disabilities and, as such, service connection is warranted 
for peptic ulcer disease. 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
its implementing regulations, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003), are applicable to the 
claim now before the Board.  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board finds that a remand is necessary to ensure complete 
compliance with the VCAA and its implementing regulations in 
this case.  Pursuant to 38 C.F.R. § 3.159(c)(1) and (2), VA 
must make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim, to include 
obtaining records from private medical care providers, and, 
records in the custody of a Federal department or agency, 
such as medical and other records from VA medical facilities.  
At his June 2004 Board hearing, the veteran indicated that 
there were outstanding records pertaining to his bilateral 
knee disabilities and peptic ulcer disease.  Specifically, he 
stated that he was scheduled for a July 2004 orthopedic 
appointment at the Atlanta, Georgia, VA Medical Center.  
Regarding peptic ulcer disease, the veteran indicated that he 
was being treated by Dr. Burney at the Digestive Health 
System of Fayette County.  He also stated that he had been 
consistently seeking treatment for his knees and stomach from 
his primary care physician, Dr. Winzer.  The Board observes 
that the most recent treatment record contained in the claims 
file from Dr. Winzer is dated in October 1999, that the 
claims file does not contain records from Dr. Burney, and, 
that the report of any 2004 VA clinical visits are not of 
record.  All indicated medical records, as well any other 
outstanding records of relevant medical treatment for the 
veteran's knees or his stomach, should be obtained for 
consideration in connection with his appeal.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed consistent with all governing 
legal authority.  Such action should 
include informing the veteran of the 
evidence needed to support his increased 
rating and service connection claims and 
indicating whether the veteran should 
submit such evidence or whether VA will 
obtain and associate such evidence with 
the claims file.  The veteran should be 
requested to submit all evidence in his 
possession pertinent to the appeal.  

2.  The veteran should be requested to 
identify all VA and non-VA medical 
providers who have examined or treated 
him for his bilateral knee disabilities 
or peptic ulcer disease.  The RO should 
take the appropriate steps to assist the 
veteran in obtaining any identified 
records, specifically to include 
previously-identified records from the 
Atlanta, Georgia, VA Medical Center, Dr. 
Burney, and Dr. Winzer, not already in 
the claims file.  The RO's efforts in 
this regard should be documented in the 
claims file. 

3.  The RO should then review the entire 
record, to include any records received 
in the course of this remand, and then 
conduct any additionally-indicated 
development, to include affording the 
veteran any contemporary examinations 
deemed necessary for the appropriate 
adjudication of the claims on appeal.

4.  After completing the above, the 
veteran's increased rating and service 
connection claims should be re-
adjudicated, based on the entirety of the 
evidence.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the appellant unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02. 



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


